Title: Thomas Boylston Adams to William Smith Shaw, 22 August 1800
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					Dear William
					Philada:
						22d: august [1800]
				
				I have paid you all I owed in the article of letters, but I receive few communications from home. Please to tell my mother that I like to know, now & then, a little of the Cabinet secrets.
				The Report that the negociation with France is broken off, creates considerable sensation here & at New York— I think few people actually believe the story, but it serves the turn of newspaper Scriblers to abuse the Mission or the President— The Gazette of the U.S. which is now in a great measure Edited by Mr: Dennie, has, I think, spoken a different language with respect to this news of Our Envoys, from that which it employed before the change— Tell me, if “Plutarch,” in the Gazette of last night meet with approbation, & then I will tell you who wrote it.
				You may see how the Aurora of this morning, speaks of the legal adjudication on the question whether America & France are at War or at peace— This decision of the Supreme Court is a very dreadful thing to the Jacobins— They talk, you see, of impeaching the Judges for violating the Constitution—
				Duane says “the Report,” is likely to be a forgery—but if accurate, then highly momentous for three reasons—
				I have no need to tell you, I presume that I was the Reporter, and can vouch for the correctness of the Statement.
				I perceive by extracts from “the Centinel” how “Mister Major Big Ben of Boston” goes on. He is one of the most Stupid fellows on the Continent— A political Whirligig, moving & twisting, turning & shifting with every pull of the string. Even the Commercial Gazette is false at times—but how can it be otherwise when no one man thinks in politics just like an other, nor like himself for a week together, & every body will write.
				I enclose you a letter from T W—
				I must have the Aurora back again, or my file will be broken— You say nothing of my Books—there are several Philadelphia Gentlemen to whom you might entrust that which I want most, if you have found it.
				Give my love to all / & believe me / Your’s
				
					T B Adams
				
			